      Case 2:20-cv-02132-HB Document 34 Filed 10/21/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERRIGO COMPANY, et al.              :             CIVIL ACTION
                                     :
          v.                         :
                                     :
ABBVIE, INC., et al.                 :              NO. 20-2132


                                  ORDER

         AND NOW, this     21st     day of October 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendants AbbVie Inc., Abbot

Laboratories, Unimed Pharmaceuticals, LLC, and Besins

Healthcare, Inc. to transfer venue to the United States District

Court for the District of New Jersey (Doc. # 19) is GRANTED.


                                         BY THE COURT:


                                           /s/ Harvey Bartle III
                                         ____________________
                                                                     J.
